 



Exhibit 10-a.2
ADVANTA CORP.
NON-QUALIFIED STOCK OPTION
NON-EMPLOYEE DIRECTOR
     THIS NON-QUALIFIED STOCK OPTION (the “Option”) is granted as of «Date» (the
“Date of Grant”) by Advanta Corp., a Delaware corporation (the “Company”), to
«Name» (the “Optionee”) pursuant to the Advanta Corp. 2000 Omnibus Stock
Incentive Plan (the “Plan”). All capitalized terms contained in this Option
shall have the meaning set forth in the Plan unless otherwise required by the
context.
W I T N E S S E T H:
          1. Grant. The Company hereby grants to the Optionee an Option to
purchase, subject to the terms and conditions hereinafter set forth, all or any
part of an aggregate of «Shares» Shares of the Company’s Class B Common Stock,
par value $0.01 per share (the “Option Shares”), at the purchase price of
«Price» (the “Option Price”), that being the Fair Market Value of the Option
Shares as of the close of business on the Date of Grant. This Option is not
intended to be an “incentive stock option” within the meaning of Section 422 of
the Internal Revenue Code of 1986, as amended (the “Code”).
          2. Term. The Option granted hereunder shall expire at 5:00 p.m. (local
Philadelphia, Pennsylvania time) on the earliest to occur of the following:
                (a) «Term» (the “Expiration Date”);
                (b) The last day of the Optionee’s service with the Company or
its Affiliates, where such service is terminated by the Optionee’s resignation
and such resignation has not been solicited by the Company;
                (c) Expiration of ninety (90) days from the date the Optionee’s
service as a Non-employee Director terminates for any reason other than
retirement, disability or death;
                (d) Expiration of two (2) years from the date the Optionee’s
service with the Company or its Affiliates terminates due to the Optionee’s
retirement, or expiration of one hundred eighty (180) days from the date the
Optionee’s service with the Company as a Non-employee Director terminates due to
the Optionee’s disability or death.
          3. Vesting. This Option shall vest over a period of four years,
beginning from the Date of Grant. This Option may be exercised only to the
extent that it has vested. Beginning on the first anniversary Date of Grant, 25%
of the Option shall vest, (i.e. 25% of the Option Shares covered by the Option
shall become eligible for purchase). Beginning on each of the second through
fourth anniversaries of the Date of Grant, an additional 25% of the Option shall
vest, so that on the fourth anniversary of the Date of Grant, this Option shall
be 100% vested. In the event of the Optionee’s retirement prior to the date on
which the option has become fully vested, there shall be a partial year pro rata
vesting of the Option in an amount equal to 1/12th of the Option shares which
would have become vested on the next anniversary of

 



--------------------------------------------------------------------------------



 



the Date of Grant of the Option, for each full 30 day period which has elapsed
between the most recent anniversary of the Date of Grant and the date of the
Optionee’s retirement. Notwithstanding the foregoing, in the event of a Change
in Control, the Option shall be 100% vested.
          4. General Rules. To the extent otherwise exercisable, this Option may
be exercised in whole or in part except that this Option may in no event be
exercised (a) with respect to fractional shares or (b) after the expiration of
the Option term set forth under paragraph 2 hereof.
          5. Transfers. The Option is not transferable by the Optionee otherwise
than by will or pursuant to the laws of descent and distribution in the event of
the Optionee’s death, in which event the Option may be exercised by the heirs or
legal representatives of the Optionee. The Option may be exercised during the
lifetime of the Optionee only by the Optionee. Any attempt at assignment,
transfer, pledge or disposition of the Option contrary to the provisions hereof
or the levy of any execution, attachment or similar process upon the Option
shall be null and void and without effect. Notwithstanding the foregoing,
(i) the Option may be transferred pursuant to the terms of a “qualified domestic
relations order,” within the meaning of Sections 401(a)(13) and 414(p) of the
Code or within the meaning of Title I of the Employee Retirement Income Security
Act of 1974, as amended, and (ii) the Optionee may transfer the Option to his or
her children, grandchildren or spouse or to one or more trusts for the benefit
of such family members or to partnerships in which such family members are the
only partners (a “Family Transfer”), provided that the Optionee receives no
consideration for a Family Transfer. Any exercise of the Option by a person
other than the Optionee shall be accompanied by appropriate proofs of the right
of such person to exercise the Option.
          6. Method of Exercise and Payment.
                (a) When exercisable under Paragraphs 2, 3 and 4, the Option may
be exercised by written notice, pursuant to Paragraph 10, to the Company’s
Secretary specifying the number of Option Shares to be purchased and, unless the
Option Shares are covered by a then current registration statement or a
Notification under Regulation A under the Securities Act of 1933 (the “Act”),
containing the Optionee’s acknowledgment, in form and substance satisfactory to
the Company, that (i) such Option Shares are being purchased for investment and
not for distribution or resale (other than a distribution or resale which, in
the opinion of counsel satisfactory to the Company, may be made without
violating the registration provisions of the Act), (ii) the Optionee has been
advised and understands that (A) the Option Shares have not been registered
under the Act and are “restricted securities” within the meaning of Rule 144
under the Act and are subject to restrictions on transfer and (B) the Company is
under no obligation to register the Option Shares under the Act or to take any
action which would make available to the Optionee any exemption from such
registration, (iii) such Option Shares may not be transferred without compliance
with all applicable federal and state securities laws, and (iv) an appropriate
legend referring to the foregoing restrictions on transfer and any other
restrictions imposed under the Option may be endorsed on the certificates.
Notwithstanding the foregoing, if the Company determines that issuance of the
Option Shares should be delayed pending (A) registration under federal or state
securities laws, (B) the receipt of an opinion that an appropriate

2



--------------------------------------------------------------------------------



 



exemption from such registration is available, (C) the listing or inclusion of
the Option Shares on any securities exchange or an automated quotation system or
(D) the consent or approval of any governmental regulatory body whose consent or
approval is necessary in connection with the issuance of such Shares, the
Company may defer exercise of any Option granted hereunder until any of the
events described in this Subsection 6(a) has occurred.
                (b) The notice shall be accompanied by payment of the aggregate
Option Price of the Option Shares being purchased (i) in cash, (ii) by certified
or cashier’s check payable to the order of the Company, (iii) by payment through
a broker in accordance with procedures permitted by Regulation T of the Federal
Reserve Board, (iv) in shares of Class A Common Stock or Class B Common Stock
held by the Optionee for at least six months, or (v) by any combination of the
foregoing or by such other mode of payment as of Committee may approve; provided
further, that shares of Class A Common Stock or Class B Common Stock may not be
utilized to purchase Option Shares if such method of payment would cause the
Optionee to incur liability under Section 16(b) of the Securities Exchange Act
of 1934, as amended. Such exercise shall be effective upon the actual receipt by
the Company’s Secretary of such written notice and payment.
                (c) In the event that the Company is obligated to withhold any
federal, state, and/or local withholding or other tax in connection with the
exercise of this Option, the Company shall have the right to require the
Optionee to remit or otherwise make available to the Company an amount
sufficient to satisfy any federal, state and/or local withholding tax
requirements prior to the delivery or transfer of any certificate or
certificates for Option Shares. The Company’s obligation to make any delivery or
transfer of Option Shares shall be conditioned on the Optionee’s compliance with
any withholding requirement to the Company’s satisfaction.
          7. Adjustments Upon Changes in Common Stock. In the event that, prior
to the delivery by the Company of all of the Option Shares in respect of which
the Option is granted, there shall be a stock dividend, stock split,
recapitalization or other change in the number or class of issued and
outstanding equity securities of the Company resulting from a subdivision or
consolidation of the Common Stock and/or, if appropriate, other outstanding
equity securities or a recapitalization or other capital adjustment affecting
the Common Stock which is effected without receipt of consideration by the
Company, the Committee designated under the Plan shall make appropriate
adjustments with respect to the aggregate number of shares and class or classes
of shares issuable upon exercise of the Option in lieu of the remaining number
of Option Shares and with respect to the Option Price hereunder. The Committee
shall have the authority to determine the adjustments to be made pursuant to
this Section, and any such determination by the Committee shall be final,
binding and conclusive.
          8. Change of Control. In the event of a Change of Control, the
Committee may take whatever action it deems necessary or desirable with respect
to the Option, including, without limitation, accelerating the expiration or
termination date of the Option to a date no earlier than 30 days after notice of
acceleration is given to the Optionee.
          A “Change of Control” shall be deemed to have occurred upon the
earliest to occur of the following events: (i) the date the stockholders of the
Company (or the Board of

3



--------------------------------------------------------------------------------



 



Directors, if stockholder action is not required) approve a plan or other
arrangement pursuant to which the Company will be dissolved or liquidated, or
(ii) the date the stockholders of the Company (or the Board of Directors, if
stockholder action is not required) approve a definitive agreement to sell or
otherwise dispose of substantially all of the assets of the Company, or
(iii) the date the stockholders of the Company (or the Board of Directors, if
stockholder action is not required) and the stockholders of the other
constituent corporation (or its Board of Directors, if stockholder action is not
required) have approved a definitive agreement to merge or consolidate the
Company with or into such other corporation, other than, in either case, a
merger or consolidation of the Company in which holders of shares of the
Company’s Class A Common Stock immediately prior to the merger or consolidation
will have at least a majority of the voting power of the surviving corporation’s
voting securities immediately after the merger or consolidation, which voting
securities are to be held in the same proportion as such holders’ ownership of
Class A Common Stock of the Company immediately before the merger or
consolidation, or (iv) the date any entity, person or group, within the meaning
of Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act of 1934,
as amended, (other than (A) the Company or any of its subsidiaries or any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any of its subsidiaries or (B) any person who, on the date the Plan is
effective, shall have been the beneficial owner of or have voting control over
shares of Common Stock of the Company possessing more than twenty-five percent
(25%) of the aggregate voting power of the Company’s Common Stock) shall have
become the beneficial owner of, or shall have obtained voting control over, more
than twenty five percent (25%) of the outstanding shares of the Company’s
Class A Common Stock, or (v) the first day after the date this Plan is effective
when directors are elected such that a majority of the Board of Directors shall
have been members of the Board of Directors for less than two (2) years, unless
the nomination for election of each new director who was not a director at the
beginning of such two (2) year period was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of such period.
          9. Administration. This Option has been granted pursuant to the
Company’s 2000 Omnibus Stock Incentive Plan, and is subject to the terms and
provisions thereof. Capitalized terms herein which are not otherwise defined
have the meaning specified in the Plan. All questions of interpretation and
application of the Plan and this Option shall be determined by the Committee
designated under the Plan, and such determination shall be final, binding and
conclusive.
          10. Notices. Any notice to be given to the Company shall be addressed
to the Secretary of the Company at its principal operating office, and any
notice to be given to the Optionee shall be addressed to the Optionee at the
address then appearing on the records of the Company, or at such other address
as either party hereafter may designate in writing to the other. Any such notice
shall be deemed to have been duly given only when actually received by the
Company.
          11. Continued Service. Nothing herein contained shall affect the right
of the Company to terminate the Optionee’s services, responsibilities, duties,
or authority to represent the Company as a member of its Board of Directors, or
to discontinue the Optionee’s services to the Company in any capacity at any
time for any reason whatsoever.

4



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company has granted this Option as of the day
and year first above written.

                  ADVANTA CORP.    
 
           
 
  By:        
 
           
 
      Dennis Alter    
 
           
 
  Attest:        
 
           
 
      Elizabeth H. Mai, Secretary    

5